--------------------------------------------------------------------------------

Exhibit 10.1
 
(CHASE LOGO) [t69424002_v1.jpg]
 
December 15, 2010
 
Aceto Corporation, et al
$40,000,000 Senior Secured Revolving Credit Facility
$40,000,000 Senior Secured Term Loan Facility
Commitment Letter
 
Aceto Corporation
One Hollow Lane
Lake Success, New York 11042
 
Attention:           Douglas Roth, Chief Financial Officer
 
Ladies and Gentlemen:
 
           You have advised JPMorgan Chase Bank, N.A. (“JPMCB”) that Aceto
Corporation, a New York corporation, Aceto Agricultural Chemicals Corporation, a
New York corporation, CDC Products Corporation, a New York corporation, Aceto
Pharma Corp., a Delaware corporation, ACCI Realty Corp., a New York corporation,
Arsynco Inc., a New Jersey corporation, Aceto Realty LLC, a New York limited
liability company, jointly and severally, (each a “Company” and, collectively,
the “Companies”) are seeking to raise a senior credit facility for the purposes
of consummating a certain acquisition and for other general corporate purposes
of the Companies.  In that connection, you have requested that JPMCB agree to
structure, arrange and syndicate senior secured revolving credit and term loan
facilities (the “Facility”) in an aggregate amount of up to $80,000,000
consisting of a revolving credit facility of $40,000,000 and a term loan
facility of $40,000,000 and that JPMCB commit to provide a portion of the
Facility and to serve as Administrative Agent for the Facility, all in
accordance with the terms and conditions described in the Term Sheet.
 
           JPMCB is pleased to advise you of its commitment to provide up to
$40,000,000 of the Facility and that it is willing to act as exclusive arranger
for the Facility.  In such capacity, JPMCB will use commercially reasonable
efforts to assemble a syndicate of financial institutions identified by JPMCB in
consultation with you (the “Lenders”), to provide the balance of the necessary
commitments for the Facility, in each case upon the terms and subject to the
conditions set forth or referred to in this commitment letter (the “Commitment
Letter”) and in the Summary of Terms and Conditions attached hereto as Exhibit A
(the “Term Sheet”).  It is a condition to JPMCB’s commitment hereunder that the
portion of the Facility not being provided by JPMCB shall be provided by the
other Lenders referred to below.
 
           It is agreed that JPMCB will act as the sole and exclusive
Administrative Agent, and that JPMCB will act as the sole and exclusive Arranger
and Bookrunner (in such capacities, the “Arranger”) for the Facility.  You agree
that no other agents, co-agents or arrangers will be appointed, no other titles
will be awarded and no compensation (other that that expressly contemplated by
the Term Sheet and the Fee Letter referred to below) will be paid in connection
with the Facility unless you and we shall so agree.
 
 
 

--------------------------------------------------------------------------------

 
 

Confidential

 
           The Arranger intends to commence syndication efforts promptly upon
the execution of this Commitment Letter, and you agree actively to assist the
Arranger in completing a syndication satisfactory to it prior to the execution
and delivery of the definitive documentation for the Facility.  Such assistance
shall include (a) your using commercially reasonable efforts to ensure that the
syndication efforts benefit materially from your existing lending and investment
banking relationships, (b) direct contact between senior management and advisors
of the Companies, on the one hand, and the proposed Lenders, on the other hand,
(c) the hosting, with the Arranger, of one or more meetings or conference calls
with prospective Lenders and (d) assistance in the preparation of a marketing
materials for the bank meeting.
 
           As the Arranger, JPMCB will manage all aspects of the syndication in
consulation with you, including decisions as to the selection of institutions to
be approached and when they will be approached, when their commitments will be
accepted, which institutions will participate, the allocations of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders.  In acting as the Arranger, JPMCB will have no responsibility other
than to arrange the syndication as set forth herein and shall in no event be
subject to any fiduciary or other implied duties.  To assist JPMCB in its
syndication efforts, you agree promptly to prepare and provide to JPMCB all
information with respect to each Company and the transactions contemplated
hereby, including all financial information and projections (the “Projections”),
as we may reasonably request in connection with the arrangement and syndication
of the Facility.  You hereby represent and covenant that (a) all information
other than the Projections (the “Information”) that has been or will be made
available to JPMCB by you or any of your representatives is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made and (b) the Projections that have been or will be made
available to JPMCB by you or any of your representatives have been or will be
prepared in good faith based upon reasonable assumptions.  You understand that
in arranging and syndicating the Facility we may use and rely on the Information
and Projections without independent verification thereof.
 
           JPMCB’s commitment hereunder and agreement to perform the services
described herein are subject to (a) there not occurring or becoming known to us
any material adverse condition or material adverse change in or affecting the
business, operations, property, condition (financial or otherwise) or prospects
of the Companies and their respective subsidiaries, taken as a whole, (b) our
completion of and satisfaction in all respects with a due diligence
investigation of the Companies, (c) our not becoming aware after the date hereof
of any information or other matter affecting any Company or the transactions
contemplated hereby which is inconsistent in a material and adverse manner with
any such information or other matter disclosed to us prior to the date hereof,
(d) there not having occurred a material disruption of or material adverse
change in financial, banking or capital market conditions that, in our judgment,
could materially impair the syndication of the Facility, (e) our satisfaction
that prior to and during the syndication of the Facility there shall be no
competing offering, placement or arrangement of any debt securities or bank
financing by or  on behalf of any Company or any affiliate thereof, (f) the
negotiation, execution and delivery on or before February 8, 2011 of definitive
documentation with respect to the Facility satisfactory to JPMCB and its counsel
and (g) the other conditions set forth or referred to in the Term Sheet.  The
terms and conditions of JPMCB’s commitment hereunder and of the Facility are not
limited to those set forth herein and in the Term Sheet.  Those matters that are
not covered by the provisions hereof and of the Term Sheet are subject to the
approval and agreement of JPMCB and the Companies.
 
 
2

--------------------------------------------------------------------------------

 
 

Confidential

 
           Each Company agrees to, jointly and severally, (a) indemnify and hold
harmless JPMCB and its affiliates and their respective officers, directors,
employees, advisors, and agents (each, an “indemnified person”) from and against
any and all losses, claims, damages and liabilities to which any such
indemnified person may become subject arising out of or in connection with this
Commitment Letter, the Facility, the use of the proceeds thereof or any related
transaction or any claim, litigation, investigation or proceeding relating to
any of the foregoing, regardless of whether any indemnified person is a party
thereto, and to reimburse each indemnified person upon demand for any legal or
other expenses incurred in connection with investigating or defending any of the
foregoing, provided that the foregoing indemnity will not, as to any indemnified
person, apply to losses, claims, damages, liabilities or related expenses to the
extent they are found by a final, non-appealable judgment of a court to arise
from the willful misconduct or gross negligence of such indemnified person, and
(b) reimburse JPMCB and its affiliates on demand for all out-of-pocket expenses
(including due diligence expenses, syndication expenses, consultant’s fees and
expenses, travel expenses, and reasonable fees, charges and disbursements of
counsel) incurred in connection with the Facility and any related documentation
(including this Commitment Letter, the Term Sheet, the Fee Letter and the
definitive financing documentation) or the administration, amendment,
modification or waiver thereof.  No indemnified person shall be liable for any
indirect or consequential damages in connection with its activities related to
the Facility.  No indemnified person shall be liable for any damages arising
from the use by others of Information or other materials obtained through
electronic, telecommunications or other information transmission systems or for
any special, indirect, consequential or punitive damages in connection with the
Facilities.
 
           This Commitment Letter shall not be assignable by you without the
prior written consent of JPMCB (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto.  This Commitment
Letter may not be amended or waived except by an instrument in writing signed by
you and JPMCB.  This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement.  Delivery of an executed signature
page of this Commitment Letter by facsimile transmission shall be effective as
delivery of manually executed counterpart hereof.  This Commitment Letter and
the Fee Letter dated the date hereof and delivered in connection herewith are
the only agreements that have been entered into among us with respect to the
Facility and set forth the entire understanding of the parties with respect
thereto.
 
           This Commitment Letter shall be governed by, and construed in
accordance with, the law of the State of New York.  Each Company consents to the
nonexclusive jurisdiction and venue of the state or federal courts located in
the City of New York.  Each party hereto irrevocably waives, to the fullest
extent permitted by applicable law, (a) any right it may have to a trial by jury
in any legal proceeding arising out of or relating to this Commitment Letter,
the Fee Letter or the transactions contemplated hereby or thereby (whether based
on contract, tort or any other theory) and (b) any objection that it may now or
hereafter have to the laying of venue of any such legal proceeding in the state
or federal courts located in the City of New York.
 
 
3

--------------------------------------------------------------------------------

 
 

Confidential

 
           This Commitment Letter is delivered to you on the understanding that
neither this Commitment Letter, the Term Sheet or the Fee Letter nor any of
their terms or substance shall be disclosed, directly or indirectly, to any
other person except (a) to your officers, agents and advisors who are directly
involved in the consideration of this matter or (b) as may be compelled in a
judicial or administrative proceeding or as otherwise required by law (in which
case you agree to inform us promptly thereof), provided that, the foregoing
restrictions shall cease to apply (except in respect of the Fee Letter and its
terms and substance) after this Commitment Letter has been accepted by you.
 
           You acknowledge that JPMCB and its affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise.  JPMCB will
not use confidential information obtained from you by virtue of the transactions
contemplated by this letter or their other relationships with you in connection
with the performance by JPMCB of services for other companies, and JPMCB will
not furnish any such information to other companies.  You also acknowledge that
JPMCB has no obligation to use in connection with the transactions contemplated
by this letter, or to furnish to you, confidential information obtained from
other companies.
 
           The compensation, reimbursement, indemnification and confidentiality
provisions contained herein and in the Fee Letter shall remain in full force and
effect regardless of whether definitive financing documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or JPMCB’s commitment hereunder.
 
           If the foregoing correctly sets forth our agreement, please indicate
your acceptance of the terms hereof and of the Term Sheet and the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter, not later
than 5:00 p.m., New York City time, on December 15, 2010.  JPMCB’s commitment
and agreements herein will expire at such time in the event JPMCB has not
received such executed counterparts in accordance with the immediately preceding
sentence.
 
[next page is the signature page]
 
 
4

--------------------------------------------------------------------------------

 
 
Confidential

 
JPMCB is pleased to have been given the opportunity to assist you in connection
with this important financing.

       
Very truly yours,
     
JPMORGAN CHASE BANK, N.A.
     
By: 
/s/ Sanford Wald  
Name:
Sanford Wald
   
Title: Vice President

 
Accepted and agreed to as of
   
the date first written above by:
           
ACETO CORPORATION
           
By:
/s/ Douglas Roth    
Name: Douglas Roth
   
Title:   Chief Financial Officer
         
ACETO AGRICULTURAL
   
CHEMICALS CORPORATION
           
By:
/s/ Douglas Roth    
Name: Douglas Roth
   
Title:   Secretary
         
CDC PRODUCTS CORPORATION
         
By: 
/s/ Douglas Roth    
Name: Douglas Roth
   
Title:   Secretary
           
ACETO PHARMA CORP.
         
By:
/s/ Douglas Roth    
Name: Douglas Roth
   
Title:   Secretary
         
ACCI REALTY CORP.
           
By:
/s/ Douglas Roth    
Name: Douglas Roth
   
Title:   Secretary
           
ARSYNCO INC.
           
By:
/s/ Douglas Roth    
Name: Douglas Roth
   
Title:   Secretary
   

 
ACETO REALTY LLC
           
By: 
/s/ Douglas Roth    
Name: Douglas Roth
   
Title:   Secretary
   


 
5

--------------------------------------------------------------------------------

 
 


Confidential
Aceto Corporation

 
CERTAIN INDICATIVE TERMS - FOR DISCUSSION PURPOSES
 
December 6, 2010
 

This outline of terms is intended for discussion purposes only and does not
represent a commitment to lend by JPMorgan Chase Bank, N.A. (“JPMCB” or the
“Lender”). The following is a summary of terms and conditions of the proposed
financing, it being understood that this outline of terms does not purport to
summarize all the terms and conditions which would be contained in the Lender’s
documentation. No credit approval has yet been obtained for these indicative
terms or for any such facilities. The terms and conditions herein are subject to
credit approval and, as such, may be amended or supplemented as the Lender or
its counsel deem appropriate. Aceto Corporation and its affiliates each hereby
further acknowledge and agree that this discussion outline is for information
purposes only and is not to be shown to or relied upon by third parties.

 
EXISTING
CREDIT FACILITIES
AND REQUEST:
 
 
JPMorgan Chase Bank, N.A. (“JPMCB” or the “Lender”) currently accommodates Aceto
Corporation and certain of its affiliates (collectively, “Aceto”) with a
$25,000,000 unsecured revolving credit facility (the “Existing RC Commitment”)
expiring December 31, 2012 under an Amended and Restated Credit Agreement dated
as of April 23, 2010 (as amended from time to time, the “Existing Credit
Agreement”) by and between Aceto and Chase. Capitalized terms used herein
without definition shall have the meanings ascribed to such terms in the
Existing Credit Agreement.
     
You have advised JPMCB of your intention to acquire substantially all of the
assets of Rising Pharmaceuticals, Inc. (the “Seller”) (the “Acquisition”) in
exchange for total consideration of $80,000,000 (the “Purchase Price”). In
conjunction with the Acquisition, you have requested JPMorgan Securities, Inc.
(“JPMSI”) to arrange financing of up to $80,000,000 in the aggregate (the
“Credit Facilities”) to partially finance the Acquisition as well as the ongoing
working capital needs of Aceto, all as more specifically set forth below.
     
To the extent JPMSI arranges the Credit Facilities, the Existing RC Commitment
will be canceled. All legal fees and expense in connection with the documenting
and closing of the Credit Facilities shall be for the account of the Borrower.
PROPOSED CREDIT FACILITIESAND AMOUNT:
   
1.          Up to $40,000,000 secured five year revolving credit facility (the
“RC”) with sublimit of $2,000,000 for commercial and standby letters of credit
issued by the Agent and risk participated in by all Lenders on a pro rata basis
in accordance with their respective RC commitment amount.
 
2.          Up to $40,000,000 secured five year term loan facility (the “Term
Loan”; collectively with the RC, the “Credit Facilities”).
   
BORROWER:
Aceto Corporation and each of the affiliated entities identified as a “Company”
in the Existing Credit Agreement and which are Domestic Subsidiaries of Aceto
Corporation, jointly and severally as co-borrowers (the “Borrower”). In
addition, consistent with Section 6.13. of the Existing Credit Agreement, each
current or future formed entity which is a Domestic Subsidiary of Aceto
Corporation shall also be required to execute a joinder agreement pursuant to
which such entity agrees to be bound by all of the obligations of a Company
under the Existing Credit Agreement.
   
LEAD
ARRANGER:
JPMorgan Securities, Inc. (“JPMSI”).
   
LENDERS:
JPMCB and up to 2 other financial institutions acceptable to the Borrower and
JPMCB. JPMCB will hold up to $40,000,000 of the Credit Facilities with the
balance of $40,000,000 to be provided by one or two additional financial
institutions, on the terms and conditions set forth herein, as identified and
arranged by JPMSI on a best efforts basis. Each Lender would be required to hold
the same pro rata share of the RC and the Term Loan.

 
 
 

--------------------------------------------------------------------------------

 
 
Confidential
Aceto Corporation

 
PURPOSE:
The proceeds of the RC would be used: (1) to finance up $26,000,000 of the
Purchase Price and (2) for general corporate purposes (subject to the terms and
conditions of the agreements governing the Credit Facilities).
     
The proceeds of the Term Loan would be used to partially finance the
Acquisition.
     
As we understand the transaction, the Purchase Price will be funded as follows:
(1) $72,000,000 dollars comprised of (a) no less than $57,000,000 payable in
cash on the closing date and (b) 1,000,000 shares of common stock of Aceto; (2)
contingent consideration based upon EBITDA during the three year period
following the closing date with minimum contingent consideration of $8,000,000
(the “Contingent Payout”); and (3) the assumption of (a) the Seller’s schedule
trade payables incurred in the ordinary course of business in existence as of
the closing date and (b) certain of the Seller’s scheduled accrued expenses,
agreed to by Aceto, in existence as of the closing date. All terms and
conditions of the Acquisition and the Purchase Price including but not limited
to the final break down of the Purchase Price, the form of the Contingent Payout
(which shall be subordinated to the repayment of the Credit Facilities on terms
and conditions satisfactory to the Agent and the Lenders), and all tax, legal
and accounting aspects of the Acquisition shall be satisfactory to Lenders and
their counsel in all respects.
   
INTEREST RATE:
 
The Credit Facilities shall bear interest at a rate equal to the LIBOR Rate or
the ABR Rate, plus the applicable Margins set forth below and which shall be
based on the ratio of Consolidated Funded Debt to Consolidated EBITDA. The
commitment fee shall be payable quarterly in arrears on the unused portion of
the RC.

 
Ratio of Consolidated
Applicable
Applicable
Applicable
Funded Debt to
LIBOR
ABR
Unused
Consolidated EBITDA
Margin
Margin
Fee
       
< 2.0 to 1.0
225 bp
0bp
25bp
=> 2.0 to 1.0 but < 3.55 to
     
1.0
275 bp
25bp
37bp
> or = to 3.55 to 1.0
350 bp
100bp
50
 

 

 
The foregoing rates and spreads, as well as the upfront fees set forth
immediately below, are indicative and subject to change based on market
conditions. Structure, terms and pricing may be subject to change if syndication
has not been completed and JPMSI, in consultation with you, determines changes
are advisable in order to ensure a successful syndication.
     
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month interest period on such day (or if such day is not a business day, the
immediately preceding business day) plus 100 bps.
   
LC COMMISSION:
Commercial letters of credit: 25bp payment commission, to be shared ratably by
the Lender.
     
Standby letters of credit: Annual commission equal to applicable LIBOR margin,
to be shared ratably by the Lenders.

 
 
 

--------------------------------------------------------------------------------

 
 
Confidential
Aceto Corporation

 

 
Commercial letters of credit and standby letters of credit shall be issued by
the Agent and each Lender shall purchase a risk participation in accordance with
their pro rata percentage of the RC commitment. The Borrower shall pay to the
Agent for its own account the agent’s usual and customary fronting and
processing fees for letters of credit.
   
INTEREST RATE
PROTECTION:
 
The Borrower shall be required to enter into an interest rate protection
arrangement satisfactory to the Agent to hedge at least 50% of the Term Loan.
The obligations of the Borrower under any interest rate protection arrangement
shall be secured by the Collateral outlined below on a pari passu basis with the
Credit Facilities.
   
UPFRONT FEE:
The Borrower shall pay upfront fees to the Agent, for pro rata distribution to
the Lenders, equal to: (1) TL: 37.5 bps of the RC commitment at closing
($150,000) and (2) Term Loan: 37.5 bps of the TL commitment at closing
($150,000).
   
AMORTIZATION:
RC: Due in full at maturity.
     
Term Loan:
     
Year 1: $6,000,000
Year 2: $6,000,000
Year 3: $7,000,000
Year 4: $8,000,000
Year 5: $13,000,000
     
Term Loan payments shall be paid in equal quarterly installments on the last day
of each calendar quarter (ie: March 31, June 30, September 30 and December 31)
commencing March 31, 2011.
   
MANDATORY
PREPAYMENT:
 
The Term Loan shall be required to be prepaid in an amount equal to 50% of
“Excess Cash Flow” in each fiscal year, commencing with the FQE 12/31/2011
(first mandatory prepayment due by March 31, 2012). “Excess Cash Flow” to be
defined as and calculated for the rolling 12 months ended 12/31 of each calendar
year: (1) the sum of net income, interest expense, depreciation and amortization
expenses, income tax expense and unrealized losses less (2) the sum of unfunded
capital expenditures, scheduled payments of long term debt, interest expense,
income taxes paid in cash and cash dividends (not in excess of $5,800,000), all
of the foregoing categories to be calculated in accordance with GAAP and
measured for the immediately prior 12 month period. The maximum amount of
mandatory prepayments from Excess Cash Flow shall be $5,000,000 over the life of
the Term Loan (ie: once the Term Loan has been prepaid by at least $5,000,000,
this provision shall no longer be applicable) and the maximum amount of
mandatory prepayments from Excess Cash Flow in each year shall be as follows:
(1) $1,000,000 based on Excess Cash Flow for the rolling 12 months ended
12/31/2011; ($1,000,000 based on Excess Cash Flow for the rolling 12 months
ended 12/31/2012; (3) $2,000,000 based on Excess Cash Flow for the rolling 12
months ended 12/31/2013; (4) $1,000,000 based on Excess Cash Flow for the
rolling 12 months ended 12/31/2014. All prepayments shall be applied to
scheduled payments on the Term Loan in the inverse order of maturity.
   
COLLATERAL:
The Credit Facilities would be secured by: (1) first priority perfected security
interest in all present and future personal property assets of the Borrower and
(2) the collateral required to be delivered to the Lender pursuant to Section
6.13. of the Existing Credit Agreement (that is, 65% of the capital stock of
each Subsidiary which becomes a First Tier Foreign Subsidiary).

 
 
 

--------------------------------------------------------------------------------

 


Confidential
Aceto Corporation

 
BANKING
RELATIONSHIP
 
The Borrower and its affiliates will maintain their primary depository
relationship with JPMCB, subject to JPMCB’s usual and customary fee schedule for
depository and treasury banking services in effect from time to time.
   
LOAN DOCUMENTATION:
The extension of the Credit Facilities is subject to, among other things, the
preparation and execution of loan documentation satisfactory to the Agent and
its counsel in all respects and which would include terms and conditions usual
and customary for a transaction and credit facilities of the types contemplated
herein including without limitation, (1) conditions precedent to the closing of
the Credit Facilities (including but not limited to (a) the receipt and
satisfactory review by the Lender of (1) the Borrower’s unaudited consolidated
and consolidating financial statements for the 3ME 9/30/10 and (2) 3 year
projections incorporating the impact of the Acquisition and demonstrating
continued compliance with the covenants contemplated below; (b) credit approval
by JPMCB of the Credit Facilities; (c) receipt and satisfactory review by the
Agent and the Lenders of (1) historical “reviewed” fiscal year financial
statements of the Seller for the FYE 12/31/09, 12/31/08 and 12/31/07, (2) the
interim company prepared financial statements of the Seller for the 9ME
9/30/2010, (3) the due diligence results of BDO Seidman LLP with regard to the
review of the Seller’s interim financial statements for the nine months ended
September 30, 2010 as well as the historical accounting for discounts and
allowances to gross sales and overall dilution on accounts receivable (billed to
collected) as well as general internal controls of the Seller, (4) due diligence
report prepared for the benefit of the Borrower by an independent industry
consultant with regard to the current and projected product portfolio of the
Seller and supporting the projected operating statement revenue of the Seller
for upcoming 3 years; (d) payment of all fees and expenses of the JPMCB in
connection with the contemplated legal documentation for the Credit Facilities
including but not limited to all legal fees and expenses of JPMCB; (e) payment
of the Upfront Fee to the Lenders and the Agent’s Fee to the Agent; (2) usual
and customary representations and warranties of the Borrower for credit
facilities and transaction of these types and usual and customary affirmative
and negative covenants (including without limitation on debt, liens, guarantees,
investments, mergers and acquisitions (acquisitions to be permitted provided
total consideration not in excess of $5,000,000 per acquisition and not in
excess of $5,000,000 in aggregate for all acquisitions in any fiscal year and
provided each acquisition would otherwise constitute a “Permitted Acquisition”
as defined in the Existing RC Agreement), assets sales, affiliate transactions,
distributions, dividends, stock repurchases and buybacks, capital expenditures,
change of control) and standard events of default.
   
COVENANTS:
The proposed credit agreement shall contain the following financial covenants:
     
●
The “Consolidated Debt Service Coverage Ratio” shall not be less than 1.25 to
1.0 at the end of any fiscal quarter, commencing with the FQE 3/31/2011. The
Consolidated Debt Service Coverage Ratio shall be calculated as the ratio of (1)
(a) net income plus (b) depreciation and amortization expenses plus (c) interest
expense plus (d) income tax expense less (e) unfunded capital expenditures less
(f) dividends, stock repurchases and redemptions for cash less (g) cash income
taxes to (2) interest expense plus principal payments made on debt. All of the
foregoing categories shall be calculated on a consolidated basis as follows: (1)
for the FQE 3/31/2011 only; (2) for the 2 FQE 6/30/2011 only; (3) for 3 FQE
9/30/2011 only and (4) commencing with the FQE 12/31/2011, for the four fiscal
quarter period most recently ended.
           
●
The “Domestic Debt Service Coverage Ratio” shall not be less than 1.10 to 1.0 at
the end of any fiscal quarter commencing with the FQE 3/31/2011. The Domestic
Debt Service Coverage Ratio shall be calculated as the ratio of (1) (a) net
income plus (b) depreciation and amortization expenses plus (c) interest expense
plus (d) income tax expense plus (e) for the calculation of the Domestic Debt
Service Coverage Ratio for the 2 FQE 6/30/2011 only, up to $1,000,000 provided
domestic cash on hand and availability under the RC is at least $1,000,000 less
(f) unfunded capital less (g) dividends, stock repurchases and redemptions for
cash less (h) cash income taxes to (2) interest expense plus principal payments
made on debt. All of the foregoing categories shall be calculated on the basis
of Aceto Corporation and its domestic subsidiaries only as follows: (1) for the
FQE 3/31/2011 only; (2) for the 2 FQE 6/30/2011 only; (3) for 3 FQE 9/30/2011
only and (4) commencing with the FQE 12/31/2011, and for the four fiscal quarter
period most recently ended.

 
 
 

--------------------------------------------------------------------------------

 
 
Confidential
Aceto Corporation

 

       
●
Consolidated EBITDA for the FQE 12/31/2010 alone shall not be less than
$1,800,000.
       
●
Domestic EBITDA for the FQE 12/31/2010 alone shall not be less than $400,000.
       
●
The ratio of Consolidated Total Funded Debt to Consolidated EBITDA shall not be
greater than:

 

 
Closing – 12/30/2011
3.55 to 1.0
 
12/31/2011 – 12/30/2012
3.00 to 1.0
 
12/31/2012 and thereafter
2.50 to 1.0

 

 
●
Consolidated cash and cash equivalents shall not be less than $12,000,000 at any
time.
       
●
Cash dividends shall not exceed $5,800,000 in any fiscal year.
       
●
Stock buybacks, repurchases and redemptions shall not be permitted during the
term of the RC and Term Loan.

 
REPORTING
REQUIREMENTS
 
The Borrowers will be required to provide the following financial information
and statements in form and content acceptable to JPMCB, as set forth below:
     
Within 90 days after the Borrower’s fiscal year end, (1) the unqualified audited
annual financial statements of Borrower on a consolidated basis with each
subsidiary, prepared by independent certified public accountant acceptable the
Agent and the Lenders (the “CPA”) and (2) a copy of the management letter, if
any, provided to the Borrower by the CPA.
     
Within 90 days after the Borrower’s fiscal year end, the management prepared and
certified consolidating annual financial statements of Borrower with each
subsidiary.
     
Within 45 days after the Borrower’s fiscal quarter end, the management prepared
and certified consolidated and consolidating financial statements of Borrower
with each subsidiary for the fiscal quarter then ended and on a year to date
basis.
     
Within 30 days after the end of each fiscal year, the Borrower’s annual
operating / business plan for the following fiscal year, in form, substance and
detail satisfactory to the Agent and the Lenders.
     
Quarterly compliance certificates.
   
EVENTS OF
DEFAULT
 
Usual and customary for transactions of this type including without limitation
(1) nonpayment of principal, interest, fees or other amounts; (2) violation of
covenants (20 day cure period for certain affirmative covenants from date of
default); (3) inaccuracy of representations and warranties; (4) cross default;
(5) bankruptcy and other insolvency events; (6) change of control; (7) the cost
of remediation with respect to the Carlstadt Real Property (as defined in the
Existing RC Agreement) (exclusive of those costs paid by BASF Corporation)
exceeds $6,000,000 in the aggregate.


 
 

--------------------------------------------------------------------------------

 
 
Confidential
Aceto Corporation

 
MISCELLANEOUS
The credit agreement contemplated herein shall contain standard miscellaneous
provisions relating to, among other things, voting rights, assignments and
participations, yield protection and expenses/indemnifications, all satisfactory
to JPMCB.
   
GOVERNING LAW
New York.
   
MARKET
DISRUPTION:
 
Notwithstanding anything contained herein to the contrary, in the event any
material change shall occur in the financial markets after the date of this
proposal, including but not limited to any governmental action or other event
which materially adversely affects the extension of credit by banks or other
lending institutions, JPMCB may withdraw this proposal or modify any of the
terms and conditions thereof, including without limitation the indicative
pricing described herein.

 
You acknowledge that JPMorgan Chase may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which you may have conflicting interests regarding the
transaction described herein and otherwise. JPMorgan Chase will not use
confidential information obtained from you by virtue of the transaction
contemplated by this term sheet or their other relationships with you in
connection with the performance by JPMorgan Chase of services for other
companies, and JPMorgan Chase will not furnish any such information to other
companies. You also acknowledge that JPMorgan Chase has no obligation to use in
connection with the transactions contemplated by this term sheet, or to furnish
to you, confidential information obtained from other companies.
 